

EXHIBIT 10(ca)

 


































NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN
FOR ROBERT L. MOODY














As Amended and Restated Effective as of
January 1, 2009











 
 

--------------------------------------------------------------------------------

 

NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN
FOR ROBERT L. MOODY
 
Table of Contents





   
Page
     
ARTICLE I – PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1
1.1     Purpose of the Plan
 
1
1.2     Definitions
 
1
1.3     Construction
 
3
     
ARTICLE II - ELIGIBILITY
 
4
2.1     Eligibility Requirements
 
4
2.2     Loss of Eligible Employee Status
 
4
     
ARTICLE III – FUNDING
 
5
3.1     Funding
 
5
     
ARTICLE IV – BENEFITS UNDER THE PLAN
 
6
4.1     Benefit for the Participant
 
6
     
ARTICLE V – DETERMINATION OF PAYMENT OF ACCOUNT
 
8
5.1     Time of Payment
 
8
5.2     Form of Payment
 
8
5.3     Payment to Beneficiary
 
8
     
ARTICLE VI – MISCELLANEOUS
 
9
6.1     Administration of the Plan
 
9
6.2     Benefit Claims
 
9
6.3     Amendment of the Plan
 
10
6.4     Termination of the Plan
 
11
6.5     Notices to Participants
 
11
6.6     Non-Alienation
 
11
6.7     Severability
 
11
6.8     Governing Law
 
11
6.9     Taxes
 
11
6.10    Waiver
 
12
6.11    Compliance With Code Section 409A
 
12



 

 
i

--------------------------------------------------------------------------------

 
 
ARTICILE I
PURPOSE, DEFINITIONS AND CONSTRUCTION




1.1   Purpose of the Plan
 
This Plan was established by the Employer effective as of the Original Effective
Date to provide an additional benefit for Robert L. Moody, to augment the
retirement benefits which are otherwise provided to him under the Qualified Plan
(as defined below) and the Grandfathered Nonqualified Plan (as defined
below).  This Plan is not intended to, and does not, qualify under sections
401(a) and 501(a) of the Code (as defined below), and is designed to be a plan
described in section 201(2) of ERISA (as defined below).


This Plan is subject to section 409A of the Code and is intended to provide for
post-2004 benefit accruals that mirror the pre-2005 benefit accruals under the
Grandfathered Nonqualified Plan.  However, this Plan is a separate plan from the
Grandfathered Nonqualified Plan, and nothing herein shall be construed to
constitute a material modification of the Grandfathered Nonqualified Plan or to
otherwise cause the Grandfathered Nonqualified Plan to be subject to section
409A of the Code.


Prior to the Original Effective Date, the Participant commenced his benefit
under the Qualified Plan in the form of a joint and 50% survivor annuity and
commenced his benefit under the Grandfathered Nonqualified Plan in the form of a
single life annuity.  The Participant’s benefit under the Grandfathered
Nonqualified Plan was frozen effective as of December 31, 2004.  The
Participant’s benefit under the Qualified Plan was frozen effective as of
December 31, 2007.  Therefore, the offset amounts under Sections 4.1(b)(ii) and
4.1(b)(iii) were fixed and determinable prior to the Effective Date, and no
elections of the Participant under such plans may affect the benefit amount,
timing, or form of payment under this Plan.


This Plan is intended to comply with the requirements of Code section 409A and,
notwithstanding anything herein to the contrary, shall be administered,
operated, and interpreted in compliance with such requirements.  The Plan is
amended and restated as set forth herein effective as of the Effective Date to
incorporate prior amendments and to make certain clarifying changes to comply
with the final regulations under Code section 409A.  For periods prior to the
Effective Date, the Participant’s benefit shall be determined in accordance with
the Plan as in effect at such time subject to any modifications necessary to
satisfy a good faith interpretation of the requirements of Code section 409A.


1.2   Definitions
 
The following terms, when found in the Plan, shall have the meanings set forth
below:


(a)     Accrued Benefit:  The benefit determined under Article IV hereof which
has accrued at any time under the provisions of the Plan.
 
1

--------------------------------------------------------------------------------


(b)     Actuarially Equivalent:  The equivalent in value of amounts expected to
be received under the Plan under different forms of payment, determined based
upon an interest assumption of eight and one-half percent (8.5%) and a mortality
assumption based on the 1984 Unisex Pension (UP84) Mortality Table.
 
(c)     Code:  The Internal Revenue Code of 1986, as it may be amended from time
to time, including any successor.
 
(d)     Compensation:  Twelve (12) times the average of the Participant’s
monthly compensation over the sixty (60)-consecutive calendar months during
which the average of his monthly compensation is the highest.  “Monthly
compensation” shall be the total remuneration paid by the Employer during each
month of the Plan Year and reported as taxable income on Internal Revenue
Service Form W-2 or its subsequent equivalent.  Notwithstanding the foregoing,
“monthly compensation” shall include director’s fees; amounts deferred under
Code sections 125, 132(f)(4), or 401(k); and nonqualified elective deferrals,
and “monthly compensation” shall exclude reimbursements or other expense
allowances, moving expenses, welfare benefits, nonqualified retirement benefits,
bonuses relating to or in lieu of nonqualified retirement benefits, and imputed
value of insurance.  Compensation hereunder shall not be subject to any
limitations applicable to tax-qualified plans, such as pursuant to Code sections
401(a)(17) or 415.
 
(e)     Effective Date:  January 1, 2009.
 
(f)     Eligible Employee:  Robert L. Moody while he remains a member of the
select group of management or highly compensated employees of the Employer, as
such term is defined under section 201 of ERISA.
 
(g)     Employer:  National Western Life Insurance Company, a corporation
organized and existing under the laws of the State of Colorado, and any
successor or successors.
 
(h)     ERISA:  the Employee Retirement Income Security Act of 1974, and
regulations and rulings promulgated thereunder by the Department of Labor.
 
(i)     Grandfathered Nonqualified Plan:  the National Western Life Insurance
Company Grandfathered Non-Qualified Defined Benefit Plan, originally adopted
effective as of January 1, 1991 and as amended from time to time.
 
(j)     Normal Retirement Age:  The date on which the Participant attains age
sixty-five (65).
 
(k)    Normal Retirement Date:  The first day of the month coincident with or
next following the Participant’s Normal Retirement Age.
 
(l)     Original Effective Date:  July 1, 2005
 
2

--------------------------------------------------------------------------------


(m)   Participant:  The Eligible Employee who has met the requirements of
Section 2.1 hereof, and whose participation has not been terminated.
 
(n)   Plan:  The National Western Life Insurance Company Non-Qualified Defined
Benefit Plan for Robert L. Moody, as set forth herein, and as it may be amended
from time to time.
 
(o)   Plan Year:  The twelve month period beginning on January 1 and ending on
December 31 each year.
 
(p)   Qualified Plan:  The National Western Life Insurance Company Pension Plan,
as amended from time to time.
 
(q)   Service:  The period of the Participant’s employment considered in the
determination of his eligibility hereunder and in the calculation of the vested
amount of his benefits.  The Participant’s Service shall be determined in twelve
(12) month periods, commencing with the twelve (12) month period that begins on
his date of hire with the Employer, and thereafter based on Plan Years,
including the Plan Year within which falls his date of hire.  During such twelve
(12) month periods, a Year of Service will be granted if the Participant
completes at least one thousand (1,000) Hours of Service.  An Hour of Service is
each hour for which the Participant is paid by virtue of his employment with the
Employer, including hours paid but not worked, and including hours completed
prior to the date he actually becomes a Participant hereunder.
 
(r)   Committee:  The individuals appointed by the Board of Directors of the
Employer, and known as the Pension Committee, to manage and direct the
administration of the Plan.
 
1.3   Construction
 
The  masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words “hereof”, “herein”,
“hereunder” and other similar compounds of the word “here” shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.



 
3

--------------------------------------------------------------------------------

 
 
ARTICILE II
ELIGIBILITY




2.1   Eligibility Requirements
 
The Eligible Employee shall become a Participant hereunder as of the Original
Effective Date.


2.2   Loss of Eligible Employee Status
 
In the event of the demotion or termination of employment of the Eligible
Employee, such that the employee is no longer an Eligible Employee with the
meaning of Section 1.2(f) herein, the employee shall lose his status as a
Participant, and no further benefit accruals for the employee shall be allowed
under the Plan.









 
4

--------------------------------------------------------------------------------

 

ARTICLE III
FUNDING




3.1   Funding
 
The Employer is under no obligation to earmark or set aside any funds toward the
funding of this Plan.  However, it is intended that the benefits to be provided
to each Participant hereunder shall be paid from the assets of the National
Western Life Insurance Company Non-Qualified Plans Trust, designed to be an
irrevocable grantor trust under Code section 671.  However, if the assets of
such trust are not available or are insufficient to pay such benefits or if no
such trust is established or funded, then benefits hereunder shall be paid from
the general assets of the Employer.  The rights of the Participant hereunder
shall be solely those of an unsecured general creditor of the Employer.





 
5

--------------------------------------------------------------------------------

 

ARTICLE IV
BENEFITS UNDER THE PLAN




4.1   Benefit for the Participant 
 
 
(a) The gross annual benefit of the Participant under the Plan as of the
Effective Date shall be equal to (i) less (ii), with the result multiplied by
(iii), where:
 
(i) equals the product of the following amounts determined as of the
Participant’s Normal Retirement Date (A) such Participant’s years of Service (up
to a maximum of forty-five (45)) multiplied by (B) 1.66667% multiplied by (C)
the excess of such Participant’s annualized “Plan Compensation” over such
Participant’s annualized “Primary Social Security Benefit” as defined by the
terms of the Qualified Plan as of December 31, 1990, as if the Qualified Plan
had continued without change, and without regard to limitations applicable under
Code sections 401(a)(17) and 415, and
 
(ii) equals the Actuarially Equivalent life annuity which may be provided by an
accumulation of two percent (2%) of the Participant’s actual annual compensation
during each year of Service on and after January 1, 1991, accumulated at an
assumed interest rate of eight and one-half percent (8.5%) to the Participant’s
Normal Retirement Date, and
 
(iii) equals the product of (A) the ratio of the Participant’s years of Service
as of the Effective Date (up to a maximum of forty-five (45)) to his years of
Service credited as of his Normal Retirement Date multiplied by (B) the ratio of
the Participant’s Compensation as of the Effective Date to his Compensation as
of his Normal Retirement Date.
 


(b) The net annual benefit actually payable to the Participant under the Plan as
of the Effective Date shall be (i) less (ii) less (iii), where
 
(i) equals the gross benefit determined under Section 4.1(a) above, and
 
(ii) equals the annual single life annuity benefit payable to such Participant
under the terms of the Qualified Plan as of the Effective Date (determined
without regard to the form of payment actually elected by the Participant),
which benefit commenced and was frozen prior to the Effective Date, and
 
(iii) equals the annual single life annuity benefit payable to such Participant
under the terms of the Grandfathered Nonqualified Plan as of December 31, 2004,
which benefit commenced and was frozen prior to the Effective Date.
 
 
6

--------------------------------------------------------------------------------


(c)     Subsequent to the Effective Date, the net annual benefit payable to the
Participant under the Plan as of the Effective Date shall be increased for
additional changes in Compensation as follows.  The gross annual benefit under
Section 4.1(b)(i) above shall be increased by multiplying it by the ratio of the
Participant’s then current Compensation to his Compensation as of the Effective
Date.  The adjusted net annual benefit shall be equal to the gross annual
benefit so increased, less the frozen amounts specified in Sections 4.1(b)(ii)
and 4.1(b)(iii).  To avoid the possibility of doubt, the net annual benefit
payable to the Participant shall not be increased for additional Service
credited after the Effective Date because the Participant will have reached the
maximum forty-five (45) years of Service creditable under the Plan as of the
Effective Date.
 
(d)     For purposes of calculating the benefit payable to the Participant under
Section 4.1(c) above, the Participant’s (i) Compensation and (ii) resulting
pension benefit under this Plan shall be redetermined on a monthly basis.
 
(e)     The benefit payable under this Section 4.1 shall be payable in
accordance with Article V hereof as to the time, form, and duration of
payment.  Monthly installments under Article V shall be calculated by dividing
the Participant’s annual benefit by twelve (12).
 











 
7

--------------------------------------------------------------------------------

 

ARTICLE V
DETERMINATION OF PAYMENT OF ACCOUNT




5.1   Time of Payment
 
Payment of the Participant’s benefit hereunder commenced as of the Original
Effective Date, and any additional accruals under Section 4.1(c) shall result in
current adjustments to the monthly annuity payment in accordance with Sections
4.1(d) and 5.2.  Neither the Participant nor his Beneficiary shall have the
right to designate the taxable year of any payment.  Notwithstanding anything
herein to the contrary, a change in the operation of the Qualified Plan
(including a change in the time or form of payment under the Qualified Plan) or
the Grandfathered Nonqualified Plan shall not change the time or form of payment
under this Plan.


5.2   Form of Payment
 
The Participant shall receive his vested Accrued Benefit payable in the form of
a 21-year guaranteed single life annuity payable in monthly
installments.  Payments under such annuity shall be guaranteed for 21 years
after the Participant’s Normal Retirement Date and shall continue for the life
of the Participant if the Participant lives beyond such guarantee period.  Any
benefit payable hereunder may be paid directly by the Employer (or its delegate)
or by any funding vehicle established pursuant to Section 3.1.  At the
discretion of the Committee or, as applicable, the trustee of any trust
established pursuant to Section 3.1, payment of such benefit may be facilitated
through purchase of an annuity contract; provided that in no event shall any
action be taken to cause the Plan to be considered funded for purposes of the
Code or Title I of ERISA.


5.3   Payment to Beneficiary
 
The Participant may designate one or more beneficiaries to receive any benefits
payable under the Plan after the death of the Participant.  To be effective, any
such beneficiary designation must be on a form acceptable to the Employer and
must be filed with the Employer prior to the death of the Participant.  The
Participant may revoke or change a prior beneficiary designation at any time
prior to his death by filing a new beneficiary designation with the Employer on
a form acceptable to the Employer.  If the Participant does not make an
effective beneficiary designation prior to death or if no designated beneficiary
survives the Participant, any benefits payable hereunder after the death of the
Participant shall be paid to the Participant’s estate.  References hereunder to
a benefit payable to or with respect to the Participant include any benefit
payable to the Participant’s designated beneficiary or estate.







 
8

--------------------------------------------------------------------------------

 

ARTICLE VI
MISCELLANEOUS




6.1   Administration of the Plan
 
The Plan shall be administered by the Committee.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.


(a)     The Employer shall appoint the members of the Committee and may
terminate a Committee member at any time by providing written notice of such
termination to the member.  Any member of the Committee may resign by delivering
his written resignation to the Employer and to the other members of the
Committee.
 
(b)     The Committee shall perform any act which the Plan authorizes.  The
Committee may, by a writing signed by a majority of its members, appoint any
member of the Committee to act on behalf of the Committee.
 
(c)     The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that
person.  The Committee may employ persons to render advice with regard to any of
its responsibilities.  All usual and reasonable expenses of the Committee shall
be paid by the Employer.  The Employer shall indemnify and hold harmless each
member of the Committee from and against any and all claims and expenses
(including, without limitation, attorney's fees and related costs), in
connection with the performance by such member of his duties in that capacity,
other than any of the foregoing arising in connection with the willful neglect
or willful misconduct of the person so acting.
 
(d)     The Committee shall establish rules, not contrary to the provisions of
the Plan, for the administration of the Plan and the transaction of its
business.  The Committee shall have the authority to interpret the Plan in its
sole and absolute discretion, and shall determine all questions arising in the
administration, interpretation and application of the Plan, including all claims
for benefit hereunder.  All determinations of the Committee shall be conclusive
and binding on all concerned.
 
6.2     Benefit Claims
 
The Committee shall automatically direct the distribution of all benefits to
which the Participant is entitled hereunder.  In the event that the Participant
believes that he has been denied benefits to which he is entitled under the
provisions of the Plan, the Committee shall, upon the request of the
Participant, provide to the Participant written notice of the denial which shall
set forth:


9

--------------------------------------------------------------------------------


 
(a)     the specific reason or reasons for the denial;
 
(b)     specific references to pertinent Plan provisions on which the Committee
based its denial;
 
(c)     a description of any additional material or information needed for the
Participant to perfect the claim and an explanation of why the material or
information is needed;
 
(d)     a statement that the Participant or his authorized representative may
(i) request a review upon written application to the Committee; (ii) review
pertinent Plan documents; and (iii) submit issues and comments in writing;
 
(e)     a statement that any appeal the Participant wishes to make of the
adverse determination must be made in writing to the Committee within sixty (60)
days after receipt of the Committee's notice of denial of benefits and that
failure to appeal the initial determination to the Committee in writing within
such sixty (60)-day period will render the Committee's determination final,
binding, and conclusive; and
 
(f )     the address to which the Participant must forward any request for
review.
 
If the Participant should appeal to the Committee, he, or his duly authorized
representative, may submit, in writing, whatever issues and comments he, or his
duly authorized representative, feels are pertinent.  The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of the claim is justified under the circumstances.  The
Committee shall advise the Participant in writing of its decision on appeal, the
specific reasons for the decision, and the specific Plan provisions on which the
decision is based.  The notice of the decision shall be given within sixty (60)
days after the Participant's written request for review, unless special
circumstances (such as a hearing) would make the rendering of a decision within
such sixty (60)-day period impracticable.  In such case, notice of an extension
shall be provided to the Participant within the original sixty (60)-day period,
and notice of a final decision regarding the denial of a claim for benefits will
be provided within 120 days after its receipt of a request for review.  If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Participant prior to
the date the extension period commences.


6.3     Amendment of the Plan
 
The Plan may be amended, in whole or in part, from time-to-time, by the Board of
Directors of the Employer; provided that no amendment may be adopted without the
consent of the Participant while he is an employee of the Employer.


10

--------------------------------------------------------------------------------


 
6.4   Termination of the Plan
 
The Plan may be terminated, at any time, by action of the Board of Directors;
provided that the Plan may not be terminated without the consent of the
Participant while he is an employee of the Employer.  The termination of this
Plan shall not result in the granting of any additional rights to the
Participant, and Plan benefits shall be payable solely as provided under
Articles IV and V.


6.5     Notices to Participants
 
From time-to-time, the Employer shall provide the Participant with a statement
regarding his Accrued Benefit.  Further, the Participant will be provided
written notice of any amendment of the Plan that affects his rights herein, and
of the termination of the Plan.


6.6     Non-Alienation
 
To the extent permitted by law, the right of the Participant in his Accrued
Benefit  hereunder shall not be subject in any manner to attachment or other
legal process for the debts of such Participant, and any such benefit shall not
be subject to anticipation, alienation, sale, transfer, assignment or
encumbrance.


6.7     Severability
 
In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.


6.8     Governing Law
 
The validity and effect of this Plan and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
internal laws of the State of Texas except to the extent superseded by federal
law.


6.9     Taxes
 
All amounts payable hereunder shall be reduced by any and all federal, state and
local taxes imposed upon the Participant which are required to be paid or
withheld by the Employer or any other payor of Plan benefits.


11

--------------------------------------------------------------------------------


 
6.10   Waiver
 
Neither the failure nor any delay on the part of the Employer or the Committee
to exercise any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise or waiver of any such right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege available to the Employer or the
Committee at law or in equity.


6.11   Compliance With Code Section 409A
 
(a)     Payment of benefits under this Plan commenced as of a specified date,
the Original Effective Date, and not upon the Participant’s “separation from
service.”  Therefore, payments hereunder should not be subject to the “6-month
delay” requirements of Code section 409A(a)(2)(B)(i).  However, in the event any
payment hereunder is subject to such requirements and if the Participant is a
“specified employee” as defined by Code section 409A(a)(2)(B)(i) (determined by
applying the default rules applicable under such Code section except to the
extent such rules are modified by a written resolution that is adopted by the
Board of Directors of the Employer and that applies for purposes of all
applicable nonqualified deferred compensation plans of the Employer and its
applicable controlled affiliates), any payments which the Participant is
otherwise entitled to receive under the Plan on account of such a “separation
from service” during the six (6)-month period beginning on the date such
separation occurs shall be accumulated and paid effective as of the date that is
six (6) months after the date the Participant so separates from service.  This
Section 6.11(a) is intended to satisfy the minimum requirements of Code section
409A(a)(2)(B)(i) and shall not be construed to accelerate or defer or otherwise
apply to distributions to the extent those distributions are not subject to the
requirements of such Code section.
 
(b)     To the extent any provision of this Plan or any omission from the Plan
would (absent this Section 6.11(b)) cause amounts to be includable in income
under Code section 409A(a)(1), the Plan shall be deemed amended to the extent
necessary to comply with the requirements of Code section 409A; provided,
however, that this Section 6.11(b) shall not apply and shall not be construed to
amend any provision of the Plan to the extent this Section 6.11(b) or any
amendment required thereby would itself cause any amounts to be includable in
income under Code section 409A(a)(1).
 
(c)     If any provision of this Plan would cause the Participant to occur any
additional tax under Code section 409A, the parties will in good faith attempt
to reform the provision in a manner that maintains, to the extent possible, the
original intent of the applicable provision without violating the provisions of
Code section 409A.
 
 
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the National Western Life Insurance Company Non-Qualified
Defined Benefit Plan for Robert L. Moody, NATIONAL WESTERN LIFE INSURANCE
COMPANY, as the Employer, has caused its seal to be affixed hereto and these
presents to be duly executed in its name and behalf by its proper officers
thereunto authorized this 18th day of December, 2008.






ATTEST:
 
NATIONAL WESTERN LIFE
   
INSURANCE COMPANY
           
/S/Margaret M. Simpson
 
/S/James P. Payne
Asst. Secretary
       
Name:  James P. Payne
   
Title:  Senior VP-Secretary
     








 
13

--------------------------------------------------------------------------------

 
